Citation Nr: 0835038	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  03-11 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The veteran served on active military service from July 1976 
to January 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision dated in February 2003 by the 
Hartford, Connecticut Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied service connection for 
an acquired psychiatric disorder.

As a preliminary matter, a procedural review of the veteran's 
claim is warranted.  The veteran filed an original claim for 
service connection for a mental illness in July 1981.  In a 
rating action dated in November 1981, the RO denied service 
connection for a nervous condition, finding that the veteran 
had a personality disorder which was a constitutional or 
developmental abnormality that preexisted service and was not 
aggravated by service.  The veteran did not appeal the 
November 1981 decision.

In December 1987, the veteran filed an application to reopen 
his claim for service connection for a psychological 
disorder, including severe depression.  In a rating action 
dated in December 1988, the RO denied service connection for 
a nervous condition, finding that the veteran had not 
provided new and material evidence sufficient to warrant a 
change in the prior denial.  The veteran did not appeal the 
December 1988 decision.

In November 2002 the veteran filed an application to reopen 
his claim for bipolar disorder and "acute psychotic".  In a 
rating action dated in February 2003, the RO evaluated the 
claim on a direct basis and denied service connection for an 
acquired psychiatric disorder, noting that the evidence of 
record contained no relationship between his current 
psychiatric disorders and his military service.  The veteran 
filed a timely appeal.  

The veteran testified at a video hearing before the 
undersigned Veterans Law Judge in July 2003; a transcript of 
that hearing is of record.  The veteran testified during the 
hearing that while in service he caught a piece of shrapnel 
between his eyes.  He also testified that he was the victim 
of several violent beatings after reporting other service 
personnel for drug use.  VA medical records show a current 
seizure disorder.  A VA brain magnetic resonance imaging 
(MRI) report dated in June 2000 showed a blooming artifact 
with previous trauma and/or hemorrhage.  Although the 
veteran's representative denied during the hearing that the 
veteran was requesting service connection for any additional 
claims, the Board finds that the veteran may have been 
requesting service connection for a seizure disorder and 
refers the matter to the RO for proper development and 
adjudication. 

In March 2004, and August 2005, the Board remanded the 
veteran's claim for further development.  In the December 
2007 Remand, the Board reopened the veteran's claim for 
service connection for an acquired psychiatric disorder, 
finding that evidence received since the December 1988 rating 
decision was neither cumulative nor redundant of information 
previously considered and raised a reasonable possibility of 
substantiating his claim.  Thereafter, the issue of service 
connection for an acquired psychiatric disorder  was remanded 
for additional development.  The development has been 
completed, and the case is before the Board for final review.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  An acquired psychiatric disorder is shown to be as likely 
as not aggravated by military service.


CONCLUSION OF LAW

With resolution of the benefit of the doubt in the veteran's 
favor, an acquired psychiatric disorder was aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. § 3.303 (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) is applicable to this 
appeal.

The Board has considered the VCAA provisions with regard to 
the matter on appeal but finds that, given the favorable 
action taken below, no further analysis of the development of 
this claim is necessary at the present time.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  Service connection may be 
established for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2007).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including psychoses, may be 
presumed to have been incurred in or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  See 38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2007).

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim; the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant. By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102 (2006).

Factual Background and Analysis

No psychiatric abnormality was observed on the veteran's 
October 1975 enlistment examination report, nor did he report 
any psychiatric problems on his report of medical history.  
In a service treatment note dated in July 1976, the veteran 
complained of nausea and vomiting for three days.  The 
examiner noted that the veteran appeared very nervous.  A 
service treatment note dated in April 1977 indicated that the 
veteran requested a psychological evaluation.  On his 
referral sheet, the provisional diagnosis was schizoid 
personality and immaturity.

In a mental health consultation note dated in April 1977, the 
veteran reported an inability to tolerate the stress and 
requirements of military life and wanting a discharge.  He 
related a history of severe alcohol consumption manifested by 
blackouts with numerous acting out behaviors and physical 
accidents, at ages 18 to 19.  He had controlled his drinking 
since entering service.  He did not feel that alcohol was 
related to his maladaptability to the service.  On mental 
status examination, the veteran was noted to have a neat 
appearance, was young-looking, and had a matter-of-fact 
manner.  The psychologist noted that his hands were tremulous 
and active during the interview, and his body remained calm, 
his affect was restricted, speech was glib, thought process 
was rational with above average intelligence and impulsive 
tending to make illogical associations and judgments.  
Personality characteristics were noted to reflect an angry, 
defiant male tending to externalize blame, with minimal 
insight, feeling victimized.  No overt psychosis, neurosis, 
or OBS (organic brain syndrome) was noted.  The veteran 
reported that his father died when the veteran was 15 years 
old, and he stated that be began severe drinking at age 16 
with immediate blackouts that included numerous incidents in 
blackouts of destruction.  He stated that he was placed under 
the supervision of the town DA (district attorney), referred 
to a psychiatrist for 6 months with no reported progress due 
to defensiveness, and began control-drinking after almost 
killing his brother in a blackout.  His decision to join the 
Marine Corps was impulsive, and he "could not handle" 
closeness to people.  The psychologist's impressions were 
chronic alcoholism and immature personality traits with 
displaced aggression in response to his father's death.  The 
veteran was referred for evaluation for entry into a 
rehabilitation program.

In a service treatment note dated in May 1977, the veteran 
complained of alcohol abuse for approximately five years, 
stating that in the last three years he had experienced six 
blackouts that had caused violent personality change.

In an in-service mental health clinic addendum dated in June 
1977, the psychologist noted that the veteran completed a 
rehabilitation program, but reportedly was disruptive and 
often destructive and presented no motivation to improve 
himself, continually expressing desires to be discharged.  He 
reportedly displayed several incidents of temper outbursts 
and threw another service member from his seat during a 
sports game.  The rehabilitation staff strongly recommended 
discharge from the service.  The psychologist noted that the 
veteran would not commit to work on his problems, and his 
mental status remained unchanged.  The impression was 
immature personality with schizoid features and chronic 
alcoholism.  The psychologist recommended an administrative 
discharge before the veteran "begins destructive behavior".  
He opined that the veteran was capable of hurting himself or 
others.  The veteran's discharge examination report dated in 
October 1977 recorded normal psychiatric findings.

Private treatment records from Manchester Memorial Hospital 
dated in 1985 and 1987 show inpatient treatment for a variety 
of mental disorders.

Social Security Administration records show that the veteran 
was awarded disability benefits beginning in August 1986 
based on a primary diagnosis of affective disorders and a 
secondary diagnosis of personality disorder.

Thereafter, the veteran received treatment on numerous 
occasions for a variety of psychiatric disorders, including 
recurrent major depression and personality disorder, mixed 
type, bipolar disorder, psychotic disorder NOS (not otherwise 
specified), and post-traumatic stress disorder (PTSD) with a 
past history of cocaine abuse and abstinence from alcohol 
consumption since completing Alcohol Rehabilitation Dry-dock 
(ARD) in 1977. 

In a May 2000 statement, K.V., Ph.D. opined that the 
veteran's psychiatric disorders appeared to be service-
related, noting that he has exhibited symptoms of military-
related PTSD, including flashbacks, nightmares, and avoidant 
behavior.  She added that these symptoms exacerbate the 
psychotic symptoms that he experiences.

In a July 2000, VA record, the neurologist noted the 
veteran's reported history of being beaten up and indicated 
that if it included impact or acceleration of the head, it 
could have produced contusion of the temporal lobe.  The 
neurologist added that whether the veteran's psychosis was 
related to this injury was more speculative as not much was 
known about how psychosis is produced in the brain whereas it 
is well established that injury and the presence of blood 
products on neural tissue can irritate the tissue producing 
epileptic discharges.

Additional VA treatment notes from May 2000 to February 2005 
reflect ongoing treatment for the veteran's psychiatric 
disorders, including medication management to reduce the 
chance of suicide attempts by overdose as the he had done in 
the past and having a sibling serve as his conservator.   

The veteran testified during a July 2003 video hearing that 
he endured several violent incidents during service after 
reporting others for drug use.  He testified that he 
remembered he was diagnosed in service as acute psychotic and 
was thought to be a danger to himself and to others.  He 
further testified that he was first hospitalized for 
psychiatric problems in 1980 or 1981 and described his 
multiple periods of hospitalization at several hospitals. 

In a VA mental disorders examination report dated in June 
2008, the physician indicated and his report reflects that he 
reviewed the veteran's claims file in great detail.  He 
observed that the evaluation dated in April 1977 noted a 
personality disorder and difficulty adapting to military life 
with periods of severe alcohol abuse and violent behavior.  
The report also noted that the veteran had been a 
"nationally known Boy Scout" and preferred seclusion in the 
woods to social events" as well as severe drinking beginning 
at age 16 with a history of blackouts and violent behavior.  
The examiner related that a service treatment note from May 
1977 indicated that the veteran reported 6 alcohol-related 
blackouts that caused violent personality change in the prior 
3 years. 

The examiner reviewed the veteran's records, including a 
psychiatric evaluation from 1986 indicating severe anxiety, 
depression, and paranoia with a history of marijuana and 
cocaine use noted and a diagnosis of paranoid schizophrenia 
and personality disorder "mixed type".   The examiner noted 
that on the veteran's first visit to the VA in March 2000, he 
indicated that his first psychotic episode occurred while in 
the military at the age of 18 or 19.  At that time, he did 
not remember anything other than being in a psychiatric 
hospital.

The examiner noted that service treatment records suggested 
that it was more likely than not that the veteran was already 
suffering from problems with personality disorder, alcohol 
abuse, and poor impulse control at the time of his entry into 
the military.  He noted that a significant family history of 
mental illness was a contributing factor to the veteran's 
condition.  He concluded that careful review of the medical 
evidence from the military did not show evidence of psychosis 
at that time, and the veteran remained out of mental health 
treatment for approximately 4 years following his military 
discharge.

However, the examiner opined that in weighing the available 
evidence, it was likely to the extent that it is at least as 
likely as not, that the veteran's experiences in the military 
did serve to aggravate an underlying personality disorder and 
predisposition to major psychiatric illness.  He added that 
the veteran appeared to have recovered to some degree 
following his military discharge, but following a seizure, 
deteriorated with significant psychiatric disturbance 
thereafter.  He observed that the veteran's disorder remained 
chronic and severe, with severe impairments in psychological, 
social, and vocational function.

In view of the totality of the evidence, including the June 
2008 VA examiner's opinion as to the etiology of the 
veteran's current psychiatric disorder, and resolving all 
doubt in the veteran's favor, the Board finds that the 
veteran's acquired psychiatric disorder was as likely as not 
aggravated during the veteran's period of active service.  
There is also no evidence of record that supports a finding 
that the veteran's acquired psychiatric disability was not 
aggravated by or was not related to his active military 
service.  Consequently, the Board finds that the evidence of 
record is at least in equipoise, and therefore, affording the 
veteran the benefit of the doubt, service connection for an 
acquired psychiatric disorder is warranted.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to an acquired psychiatric disorder is allowed, 
subject to the law and regulations governing the criteria for 
award of monetary benefits.


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


